Citation Nr: 0215121	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  98-06 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of left lateral retinacular release, chondromalacia 
patella, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to 
February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for postoperative residuals of left retinacular release, 
chondromalacia patella and chondromalacia patella, right 
knee, both evaluated as 10 percent disabling.  

In July 1999, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2002).  The transcript is of record.  

The Board remanded this case in November 1999 and again in 
August 2000 for further development.  It has now been 
returned to the Board.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran's left and right knees are productive of no 
more than slight subluxation.  

2.  There is no x-ray evidence of degenerative changes in 
either knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of left lateral retinacular 
release, chondromalacia patella have not been met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 
(West 1991 & West Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.71a. Diagnostic Codes 5257, 5260, 5261 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella, right knee, have not been met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 
(West 1991 & West Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.71a. Diagnostic Codes 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

Service connection is in effect for postoperative residuals 
of left lateral retinacular release, chondromalacia patella 
and chondromalacia patella, right knee, with a 10 percent 
evaluation for each knee under Diagnostic Codes (DC) 5257-
5003.  The veteran contends that both the left and right knee 
disability are more disabling than currently evaluated 
because they have worsened.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

II.  Left knee 

The veteran's left knee currently is evaluated as 10 percent 
disabling under the provisions of DC 5257-5003 of 38 C.F.R. 
§ 4.71a.  X-ray evidence of arthritis has not been 
established; therefore, DC 5003 is not an appropriate 
diagnostic code to use in evaluating this disability.  

Under DC 5257, subluxation or lateral instability is rated 
10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  

In this case, the medical evidence reveals that the veteran 
underwent lateral retinaculum release due to recurrent 
patellar subluxation on the left.  However, during his 
January 2000 VA examination, he reported that his last 
episode of subluxation of his patellar was prior to surgery 
in 1991.  During the January 2001 VA examination, there was 
no swelling, no medial or lateral collateral ligamentous 
laxity.  VA again examined him in February 2001, and the 
physical examination revealed there was no evidence of 
instability.  Although he testified at a July 1999 travel 
board hearing that he had lateral instability, mostly in his 
left knee, this testimony is clearly contrary to the medical 
evidence of record.  Therefore, the veteran does not warrant 
an increased evaluation under DC 5257 since he does not have 
more than slight subluxation or lateral instability of the 
left knee.  

Consideration is also given to other potentially applicable 
diagnostic codes.  

The veteran can also be evaluated under limitation of motion 
codes.  Limitation of motion must objectively be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable evaluation.  To warrant a 10 percent 
evaluation, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent evaluation.  A 
30 percent evaluation is warranted for flexion limited to 
15 degrees.  The veteran's flexion of the left knee has been 
described as full on VA examination of January 1998, 115 
degrees during VA examination of January 2000, and 
135 degrees on VA examinations of September 2000, 
January 2001, and February 2001.  This does not even approach 
the limitation that would warrant a noncompensable 
evaluation.  Accordingly, the preponderance of the evidence 
is against a rating for limitation of flexion.

Under DC 5261, extension limited to 5 degrees warrants a 
noncompensable evaluation.  In order to warrant 10 percent, 
extension must be limited to 10 degrees.  Extension limited 
to 15 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when extension is limited 
to 20 degrees.  Extension limited to 30 degrees warrants a 
40 percent evaluation and extension limited to 45 degrees 
warrants a 50 percent evaluation.  The veteran's extension of 
the left knee has been 0 degrees and described as full 
throughout the rating period.  Since there is no limitation 
of extension of the left knee, the preponderance of the 
evidence is against a compensable rating for limitation of 
extension.  

The above findings do not meet the minimum criteria for a 
compensable evaluation under either Diagnostic Code 5260 
(requiring flexion limited to 45 degrees or less) or Code 
5261 (requiring extension limited to 10 degrees or more).  
They also do not meet the criteria for a zero rating under 
diagnostic codes 5260 or 5261.  

However, consideration is given to whether additional 
functional loss is likely due to pain on use or during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (ratings 
based solely on loss of range of motion dictate consideration 
of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional loss 
and factors of joint disability attributable to pain).  To 
the extent possible, the degree of additional loss due to 
pain, weakened movement, excess fatigability, or 
incoordination should be noted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002).

The medical evidence of record shows that the veteran has 
minimal pain of his left knee.  During the January 1998 VA 
examination, there was tenderness under the left patella, but 
minimal if any, swelling at that time.  In January 2000, the 
veteran's VA examination revealed that the left knee joint 
was nontender to palpation, but decrease patellar mobility 
was noted.  He had lateral joint line tenderness and crepitus 
on flexion.  During his September 2000 VA examination, the 
veteran related as he had during his personal hearing of 
May 1998 and travel board hearing of July 1999, that he had 
daily pain.  However, on examination, there was no evidence 
of pain on pressing over the patellofemoral joint.  There was 
no evidence of any pain or weakness while performing range of 
motion of joints.  The examiner did state that it is more 
likely as not that the veteran may exhibit some functional 
loss due to knee pain, but he did not indicate the degree of 
additional functional loss that would be shown.  Finally, 
during the February 2001 VA examination, there was minimal 
pain shown on physical examination.  Of note was the 
veteran's report that he walked approximately two miles a day 
and the examiner's opinion that he found exaggerated response 
to any of the veteran's movements. 

While the Board is unable to assign any specific additional 
limitation that is likely due to functional loss if a 
competent medical doctor has not done so, it is reasonable to 
consider that, since the veteran has exhibited limitation of 
motion on examination, although not sufficient to meet the 
zero rating, any additional limitation of motion due to 
functional loss due to pain may be classified as only 
minimally compensable.  As the veteran is already evaluated 
at the minimal evaluation of 10 percent, there is nothing 
presented in 38 C.F.R. §§ 4.40 and 4.59 that would warrant an 
increase in the veteran's evaluation.  

III.  Right Knee

The veteran's right knee is also currently evaluated as 
10 percent disabling under the provisions of Diagnostic Code 
(DC) 5257-5003 of 38 C.F.R. § 4.71a. X-ray evidence of 
arthritis has not been established, therefore, DC 5003 is not 
an appropriate diagnostic code to use in evaluating this 
disability.  

Under DC 5257, the evidence does not show that the veteran 
has more than slight recurrent subluxation or any lateral 
instability of the right knee.  An increased evaluation is 
not warranted for the veteran's right knee under this 
diagnostic code.  

At most, the veteran's flexion has been limited to 
115 degrees and his extension has been limited to 0 degrees 
during the appeal period.  Neither of these findings warrants 
a compensable evaluation under the pertinent diagnostic 
codes, DC 5260 and 5261.  Therefore, the preponderance of the 
evidence is against an increased rating for limitation of 
flexion or extension of the right knee. 

Again, additional functional loss due to pain is only 
sufficient to warrant the minimally compensable evaluation, 
which the veteran has already received.  See DeLuca v. Brown.  
As the veteran is already evaluated at the minimal evaluation 
of 10 percent, there is nothing presented via 38 C.F.R. 
§§ 4.40 and 4.59 that would warrant an increase in the 
veteran's evaluation.  

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in the June 2002 
supplemental statement of the case (SSOC).  Additionally, the 
RO informed the veteran of what assistance VA would provide, 
what could be done to expedite his claim, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the February 1998 
rating decision, the April 1998 statement of the case, and 
the supplemental statements of the case, informed the veteran 
of the applicable laws and regulations needed to substantiate 
his claim.  

The veteran had opportunities to testify at a hearing 
regarding his claim -- in May 1998 and before the undersigned 
in July 1999.  The veteran also has been examined on several 
occasions in connection with this claim.  Although the 
veteran's representative argues that the VA examinations do 
not present a clear picture of the veteran's disability, the 
Board concludes that the record in its entirety - including 
examination reports, testimony, and medical records - is 
sufficient to rate the disabilities at issue.  In particular, 
the examiners addressed the matter of limitation of function 
due to pain, as requested by the Board.  Consequently, the 
Board concludes that additional examination is not required 
in this case. Cf. Stegall v. West, 11 Vet. App. 268 (1998) (A 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.).

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issue discussed above.  Thus, a remand for 
further technical compliance with the provisions of the VCAA 
is not necessary.  


ORDER

An increased evaluation for postoperative residuals of left 
lateral retinacular release, chondromalacia patella, is 
denied.  

An increased evaluation for chondromalacia patella, right 
knee, is denied.  .



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

